IN THE UNITED STATES COURT OF APPEALS

           FOR THE FIFTH CIRCUIT


              _______________

                No. 91-3103
              _______________


                BRUCE SMITH,
        Husband of/and TERESA SMITH,

                        Plaintiffs,

                   VERSUS

       PENROD DRILLING CORP., et al.,

                        Defendants.

            * * * * * * * * * *

           CHEVRON U.S.A., INC.,

                        Third-Party
                        Plaintiff-Appellee,


                   VERSUS

   CERTAIN UNDERWRITERS AT LLOYD'S LONDON
            and Various Insurers,

                        Third-Party
                        Defendants-Appellants.

         _________________________

Appeal from the United States District Court
    for the Eastern District of Louisiana
          _________________________
                (May 29, 1992)

       ON PETITION FOR REHEARING AND
          SUGGESTION FOR REHEARING
                   EN BANC

        (Opinion April 30, 1992, 5th
         Cir., 1992, ___ F.2d ____)
Before POLITZ, Chief Judge, SMITH, Circuit Judge, and FITZWATER,*
District Judge.

PER CURIAM:

        We make the following modifications to the panel opinion,

neither of which affects the result:

        The first paragraph of part II.B is modified to read as

follows:

                     Deciding whether the contract at issue is
                a maritime contract fortunately does not
                require us to traverse the now-familiar maze
                of cases interpreting similar contracts. In
                Theriot v. Bay Drilling Corp., 783 F.2d 527
                (5th Cir. 1986), we stated that "[a] principal
                determinant is the relation the contract bears
                to the ship ...." (Internal quotation omit-
                ted.) Noting that in Theriot "the main piece
                of equipment to be supplied by [the contrac-
                tor] was a vessel,"      we held that "[t]he
                contract thus focused upon the use of a vessel
                in a maritime transaction and is a maritime
                contract governed by maritime law." Id. In
                Lewis, 898 F.2d at 1086, we opined that "[t]he
                court's conclusion in Theriot that the con-
                tract 'focused upon the use of a vessel', i.e.
                the drilling barge identified in an exhibit to
                the contract, inescapably leads to the same
                conclusion in this case." We reach the same
                result in the case sub judice.

        The third paragraph of part II.B is modified to read as

follows:

        1)     Provisions of Work Order

             The original contract was for drilling services, and
        the specific agreement was for workover operations of
        wells, primarily from, and with the use of, the vessel
        furnished by the contractor pursuant to the agreement.
        The contract "focused upon the use of a vessel,"
        Theriot, 783 F.2d at 539, and thus, in this case, is
        maritime.



        *
             District Judge of the Northern District of Texas, sitting by designa-
tion.
     Treating the suggestion for rehearing en banc as a petition

for panel rehearing, it is ordered that the petition for panel

rehearing is DENIED.   No member of the panel nor Judge in regular

active service of this Court having requested that the Court be

polled on rehearing en banc (Federal Rules of Appellate Procedure

and Local Rule 35), the suggestion for Rehearing En Banc is DENIED.




                                 3